DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/7/2021 has been entered.

Allowable Subject Matter
Claims 79-99 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 79 is allowed because the closest prior art, Driemeyer-Franco (US 20140203813 A1), Saha et al. (US 8332342 B1), Tinnemeyer (US 7072871 B1), and Schunder (US 20120053825 A1), either singularly or in combination, fail to anticipate or render obvious an apparatus for modelling a state of charge of a secondary electrochemical cell having a Lithium Sulfur chemistry where capacity can be lost due to active reactant species in an electrolyte of the cell becoming temporarily inactive in use, the apparatus comprising: a memory effect module operable to model usable capacity of the Lithium Sulfur cell in use based on a memory model representative of the variation in amount of active reactant species in the electrolyte of the cell due to variation in an amount of the active reactant species in the electrolyte of the cell becoming temporarily inactive in use, wherein the memory model predicts a proportion of a rated capacity of the cell, Qt, that is usable capacity, Qusable, during use based on an operational history of the cell, wherein the operational history of the cell includes one or 
Claim 99 is allowed because the closest prior art, Driemeyer-Franco (US 20140203813 A1), Saha et al. (US 8332342 B1), Tinnemeyer (US 7072871 B1), and Schunder (US 20120053825 A1), either singularly or in combination, fail to anticipate or render obvious an apparatus for modelling a state of charge of a secondary electrochemical cell having a Lithium Sulfur chemistry where capacity can be lost due to active reactant species in an electrolyte of the cell becoming temporarily inactive in use, the apparatus comprising: a processor; and a memory adapted to store logic, which when executed by the processor causes the processor to: model usable capacity of the Lithium Sulfur cell in use based on a memory model representative of the variation in amount of active reactant species in the electrolyte of the cell due to variation in an amount of the active reactant species in the electrolyte of the cell becoming temporarily inactive in use, wherein the memory model predicts a proportion of a rated capacity of the cell, Qt, that is usable capacity, Qusabie, during use based on an operational history of the cell, wherein the operational history of the cell includes one or more of a 
The dependent claims are allowed based on their dependence from the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on (571) 272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865